DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 07 June 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-16 and new claims 21-24, and cancellation of non-elected claims 17-20 in the reply filed on 07 June 2021 are acknowledged.

Drawings

3.	A replacement drawing sheet corresponding to Figs. 16A-16C was received on 29 April 2021.  These drawings are acceptable.


Claim Objections

4.	Claim 3 is objected to because of the following informality:
In claim 3, lines 3-4, change “on second gate barrier layers” to --on the second gate barrier layer-- because claim 1, line 13 provides antecedence for one second gate barrier layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the diffusion barrier layer" in line 15.
There is insufficient antecedent basis for this limitation in claim 11.
Claims 12-16 are rejected under 35 U.S.C. 112(b) because they depend on claim 11.


Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140066 A1).
Referring to Figs. 9A-9F and paragraphs [0114] to [0134], Lee et al. disclose a method of fabricating a semiconductor device that includes forming a fin structure (fin-type active region – FA) on a substrate (101) as shown in Fig. 9A, forming a sacrificial gate structure (dummy gate electrode – 121d) on the fin structure (FA) as shown in Fig. 9B, forming an epitaxial region (impurity region – 123) on the fin structure (FA) as shown in Fig. 9C and as described in paragraph [0126], forming a gate opening (gate trench – GT) within the fin structure (FA) as shown in Fig. 9D, forming a dielectric stack (interface layer – 131 combined with high k material layer – 133) within the gate opening (GT) as shown in Fig. 9F (also see paragraphs [0035] to [0037]), forming a gate barrier layer (first metal carbide material layer – 143a) on the dielectric stack (131, 133) as 
These are all of the claim limitations as set forth in claim 21 of the claimed invention.

Allowable Subject Matter

9.	Claims 1-2, 4-10 are allowed.

10.	Claims 3, 11-16 would be allowable if rewritten or amended to overcome the objection and rejections under 35 U.S.C. 112(b) set forth in this Office action.

11.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 22-23 were rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 11, 22, 23 contain limitations that when taken in combination with the other claim limitations are distinguishable over the prior art made of record.  Namely: claim 1 requires doping first and second gate barrier layers simultaneously from a dopant source layer through first and second diffusion barrier layers, respectively,  
forming first and second gate dielectric layers wrapped around first and second nanostructured channel regions, respectively, depositing first and second gate barrier layers on the first and second gate dielectric layers, respectively, depositing first and second diffusion barrier layers on the first and second gate barrier layers, respectively, removing the second diffusion barrier layer and the second gate barrier layer, and selectively doping the first gate barrier layer through the {first] diffusion barrier layer; claim 22 requires forming a dielectric stack by forming an oxide layer, forming a gate dielectric layer on the oxide layer, forming an interfacial oxide layer on the gate dielectric layer, and forming an oxide capping layer on the interfacial oxide layer; and claim 23 requires forming a gate barrier layer by forming a diffusion barrier layer on the gate barrier layer, depositing a dopant source layer on the diffusion barrier layer, and performing a spike annealing process to drive dopants from the dopant source layer through the diffusion barrier layer and into the gate barrier layer, wherein the doping concentration in the gate barrier layer is determined by the thickness of the diffusion barrier layer.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods that feature fin structures and/or gate all around structures that utilize metal gates.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws